16-1277
   Singh v. Sessions
                                                                 BIA
                                                             Hom, IJ
                                                        A201 109 582

                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).     A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall United
   States Courthouse, 40 Foley Square, in the City of New York,
   on the 9th day of May, two thousand eighteen.

   PRESENT:
            JOHN M. WALKER, JR.,
            DENNIS JACOBS,
                 Circuit Judges,
            MICHAEL P. SHEA,*
                 District Judge.
   _____________________________________

   GURDEV SINGH,
            Petitioner,

              -v.-                                    16-1277

   JEFFERSON B. SESSIONS III,
   UNITED STATES ATTORNEY GENERAL,
            Respondent.

        *   Judge Michael P. Shea, United States District
   Court for the District of Connecticut, sitting by
   designation.
____________________________________

FOR PETITIONER:           AMY NUSSBAUM GELL, New York, NY.

FOR RESPONDENT:           EVAN P. SCHULTZ, Trial Attorney,
                          Office of Immigration Litigation,
                          United States Department of
                          Justice, (with Chad A. Readler,
                          Principal Deputy Assistant
                          Attorney General, Stephen J.
                          Flynn, Assistant Director, and
                          Imran R. Zaidi, Trial Attorney, on
                          the brief), Washington, DC.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, IT IS HEREBY
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Gurdev Singh, a Sikh who is a native and
citizen of India, seeks review of an April 11, 2016,
decision of the BIA affirming a November 5, 2014, decision
of an immigration judge (“IJ”) denying Singh’s application
for asylum, withholding of removal, and relief under the
Convention Against Torture (“CAT”). See In re Gurdev
Singh, No. A201 109 582 (B.I.A. Apr. 11, 2016), aff’g No.
A201 109 582 (Immig. Ct. N.Y. City Nov. 5, 2014). We
assume the parties’ familiarity with the underlying facts,
the procedural history, and the issues presented.

     Under the circumstances of this case, “we review both
the BIA's and the IJ's opinions.” Chen v. Bd. of
Immigration Appeals, 435 F.3d 141, 144 (2d Cir. 2006). The
applicable standards of review are well established. See 8
U.S.C. § 1252(b)(4)(B); Weng v. Holder, 562 F.3d 510, 513
(2d Cir. 2009). We find no error in the decisions below
and deny Singh’s petition.

     To qualify for asylum, Singh had to demonstrate either
that he (1) suffered past persecution or (2) has a well-
founded fear of future persecution. 8 U.S.C.
§ 1101(a)(42)(B); 8 C.F.R. § 1208.13(a)-(b)(1), (2). The
agency did not err in concluding that Singh satisfied
neither burden.
     1. Singh’s application for asylum was supported almost
exclusively by his own testimony. “The testimony of [an]
applicant may be sufficient to sustain the applicant’s
burden without corroboration, [so long as] the applicant
satisfies the trier of fact that the applicant’s testimony
is credible.” 8 U.S.C. § 1158(b)(1)(b)(ii). However, the
agency supportably concluded that Singh was not a credible
witness. See Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.
2008) (per curiam) (“We defer [to an adverse credibility
ruling] unless . . . no reasonable fact-finder could [have]
ma[d]e such a[] . . . ruling.”).

     Although Singh offered corroboration, the agency acted
within its discretion in excluding the purportedly
corroborating evidence as untimely. The agency has broad
discretion to “set . . . time limits for the filing of
applications and related documents” and to exclude filings
that are untimely. 8 C.F.R. § 1003.31(c); see also Dedji
v. Mukasey, 525 F.3d 187, 191 (2d Cir. 2008). Singh had
nearly two years to submit evidence in compliance with the
filing deadline imposed by the agency; nevertheless, he
submitted the evidence at issue almost a month after the
deadline had passed. That evidence was available prior to
the deadline, and Singh failed to “demonstrate[] good
cause” for the delay. Dedji, 525 F.3d at 192.
Accordingly, the agency was justified in ordering
exclusion.

     2. Singh claimed in his 2012 asylum application that he
feared future persecution at the hands of the National
Congress Party, which was then the ruling party in India.
But at his 2014 merits hearing, Singh claimed for the first
time that he feared future persecution at the hands of the
Shiromani Akali Dal-BJP (“BJP”), the party that had assumed
power in India while Singh was living in the United States.
Specifically, Singh claimed that the BJP “take[s] land and
property from . . . Sikhs.” CAR 58.




                             3
     Singh attempted to justify the omission of the BJP-
based claim from his initial application on the ground that
the BJP was not yet in power in 2012. However, Singh
conceded on cross-examination that he was aware of the
BJP’s activities vis-à-vis Sikh landowners before 2012.
And he did not amend his asylum application to reflect his
purported fear of the BJP upon the party’s ascension to
power in early 2014. Moreover, Singh offered no evidence
that he is a landowner. These facts support the agency’s
view that Singh was willing to say whatever he thought
would buttress his asylum claim, regardless of truth. The
agency’s conclusion that Singh failed to offer sufficient
credible evidence of a well-founded fear of future
persecution is therefore supported by the record.

     3. The agency had sufficient ground to conclude that
Singh offered insufficient credible evidence of past
persecution. Singh testified that, on two occasions in
2010, he was attacked by four members of the National
Congress Party. However, Singh’s testimony regarding the
alleged attacks was “generalized,” lacking “specifics and
details,” including the exact nature of any injuries he
suffered. CAR 62; see also Ivanishvili v. U.S. Dep’t of
Justice, 433 F.3d 332, 341 (2d Cir. 2006) (noting that an
asylum applicant must demonstrate that the harm he suffered
rose above “mere harassment”). This lack of detail,
combined with the agency’s supportable finding that Singh
was not a “credible witness,” entitled the agency to afford
Singh’s testimony “very little evidentiary weight” and to
ultimately reject his claim of past persecution. CAR 61;
see also Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342
(2d Cir. 2006) (noting that the weight to afford evidence
is largely within the agency’s discretion).

     There is no evidence in the record--including the
evidence deemed untimely--to compel a conclusion different
from the one reached by the agency. The medical letter
that Singh submitted after the filing deadline, which the
agency actually did consider "for [the sake of]
completeness,” was vague, unsworn, and not a

                             4
contemporaneous record of medical treatment. CAR 62. The
affidavits from Singh’s family members were similarly short
on detail, prepared four years after the alleged attacks,
and unsupported by personal knowledge. And the letter from
a member of Singh’s political party, which stated simply
that Singh had been attacked on two unspecified dates, was
unsworn and lacked any indication of personal knowledge.

     4. Given that the agency reasonably found that Singh
“failed to [present sufficient] credible evidence of either
past persecution or a well-founded fear of future
persecution,” CAR 62, it did not err in denying asylum.
Nor did the agency err in denying Singh withholding of
removal and relief under the CAT, both of which require
even greater showings. Lecaj v. Holder, 616 F.3d 111, 119-
20 (2d Cir. 2010).

     We have considered Singh’s remaining arguments and
conclude that they are without merit. The petition for
review is DENIED. Any stay of removal previously granted
in this petition is VACATED, and any pending motion for a
stay of removal in this petition is DISMISSED as moot.

                  FOR THE COURT:
                  Catherine O’Hagan Wolfe, Clerk of Court




                             5